DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17-24, 26-28, and 30 were pending. 
Claims 1, 2, 4, 8, 11 and 30 have been amended
Claims 37 and 38 have been added.
Claims 17 and 28 have been cancelled.  
Claims 23-24 and 26-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-2, 4, 6, 8, 10-11, 13, 15, 18-22, 30 and 37-38 will be examined on the merits.  

Rejections Withdrawn
All rejections of claims 17 and 28 are moot in view of claim cancellation.
The 35 USC 112(b) rejection of claim 8 has been withdrawn in view of claim amendment. 
The 35 USC 112(a) rejection of claim 11 has been withdrawn in view of claim amendment. 
Rejections Necessitated by Amendment/New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10-11, 13, 15, 18-20, 22, 30 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Krall (Krall, et al., WO 2015/114171 A1; Published 08/06/2015, of record) in view of Rekers (Rekers, et al., Radiotherapy and Oncology 2015 116:438-442) and as evidenced by Garbe (Garbe, et al., Journal of Clinical Oncology 2009 27:9064-9064)
	Regarding claims 1, 2, 4 and 10, Krall teaches a composition of the formula B-L-D where B is a small molecule specific for CAIX, L is a linker group and D is a cytotoxic drug moiety (Krall, Abstract).  Regarding claims 6 and 8, Krall teaches that the moiety capable of binding CAIX is:



    PNG
    media_image1.png
    204
    638
    media_image1.png
    Greyscale

Fig. 1- CAIX binding moiety of Krall (Krall, p 13).
Wherein R is:

    PNG
    media_image2.png
    203
    407
    media_image2.png
    Greyscale

Fig. 2- R group of CAIX binding moiety of Krall (Krall, p 14)
Wherein R’ is H, C1-C7 alkyl, C1-C7 alkenyl or C1-C7 heteroalkyl, optionally substituted with one, two or three substituents. 
	Regarding claim 11, Krall teaches that the cytotoxic drug may be a dolastatin (Krall, p 19, line 33).  Regarding claims 13, 15, and 19-20 Krall teaches that the drug is attached to the ligand by a cleavable valine-citrulline linker (comprises an amide linkage) that is cleaved by cathepsin B (a hydrolase) (Krall, Claim 25).  Regarding claim 22, Krall teaches that the composition of Krall may be in the form of pharmaceutical compositions comprising pharmaceutically acceptable diluents, carriers or excipients (Krall, p 26, lines 30-33).  
	Krall does not teach that the composition of Krall further comprises administration of an L19-IL2 conjugate wherein the antibody fragment is an scFv known as L19 and targets the ED-B domain of fibronectin.  
	Rekers, however makes up for these deficiencies.
	Rekers teaches on the subject of the L19-IL2 immunocytokine (same as a cytokine conjugated to an antibody or antibody fragment) (Rekers, Abstract).  Rekers teaches that L19 binds to ED-B of fibronectin (Rekers, p 438, ¶ 1).  Rekers teaches that the L19-IL2 immunocytokine significantly attenuated tumor growth rate when compared to L19 alone, IL2 alone, radiotherapy + L19, Radiotherapy + IL2 and the control (Rekers, p 441, Fig 2(b)).  Regarding claim 18, Garbe provides evidence that antibody L19 is an scFv (Gabre, Background).  
	It would be prima facie obvious to combine the compositions of Krall and Rekers to arrive at a composition comprising the CAIX specific SMDC of Krall and the L19-IL2 immunoconjugate of Rekers.  One of ordinary skill in the art would be motivated to do so in order to develop a composition capable of treating cancers better than individual components of the composition alone.  In the prior art both the CAIX-specific SMDC of Krall and the L19-IL2 immunoconjugate of Rekers have been taught to treat cancers individually.  
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Therefore, since both the SMDC of Krall and the L19-IL2 immunoconjugate of Rekers have been taught individually in the prior art for the same purpose, it is prima facie obvious to combine the two compositions for said purpose.  One of ordinary skill in the art would have a reasonable expectation of success combining the SMDC of Krall and the L19-IL2 immunoconjugate of Rekers because both components have been taught to treat cancers in the prior art.  
	Regarding claim 37 specifically.  Krall states that R’ may be: H, C1-C7 alkyl, C1-C7 alkenyl or C1-C7 heteroalkyl, optionally substituted with one, two or three substituents (Krall, p 14).  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.
The pertinent rationale in the instant case is: (E) “Obvious to try”– choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success 
The finite number of identified, predictable solutions with a reasonable expectation of success in this case are: H, C1-C7 alkyl, C1-C7 alkenyl or C1-C7 heteroalkyl.  There are a total of 22 options to pick from in this list of identified, predictable solutions with a reasonable expectation of success and one of them is C1 alkyl (same as methyl). Therefore, picking methyl for R’ is an obvious choice under the logic of KSR.   
Response to Arguments
	Applicant argues that Krall does not teach a combination with L19-IL2.  Applicant argues that Gudtbrodt does not teach or suggest to combine F8-IL2 nor L19-IL2 with SMDCs targeting CAIX.
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
As detailed in the rejection above, Rekers teaches on the subject of the efficacy of L19-IL2 conjugates in the treatment of cancers.  Similarly, Krell teaches on the subject of using the SMDC of the instant application to treat cancers.   
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."
In the instant case, the SMDC of Krall and the L19-IL2 conjugate of Rekers have each been taught in the prior art to be useful for the same purpose—treating cancer.  Combining the SMDC of Krall with the L19-IL2 conjugate of Rekers to form a third composition to be used for the very same purpose (treating cancer) is a prima facie obvious combination.  

Claims 1, 2, 4, 6, 8, 10-11, 13, 15, 18-22, 30 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Krall (Krall, et al., WO 2015/114171 A1; Published 08/06/2015, of record) and Rekers (Rekers, et al., Radiotherapy and Oncology 2015 116:438-442) and as evidenced by Garbe (Garbe, et al., Journal of Clinical Oncology 2009 27:9064-9064) as applied to claims 1, 2, 4, 6, 8, 10-11, 13, 15, 18-20, 22, 30 and 37-38 above and in further view of Vlahov (Vlahov, et al., Bioconjugate Chem. 2012, 23, 1357-1369, of record) and Jain (Jain, et al., Pharm Res 2015, of record).  
	The combined teachings of Krall and Rekers are discussed above. 
	The combined teachings of Krall and Rekers do not teach that the SMDC has the formula of Compound 2 of claim 21:

    PNG
    media_image3.png
    421
    1116
    media_image3.png
    Greyscale

Fig. 3- Compound 2 of claim 21. 

	Compound 2 can best be thought of in terms of 4 art elements.  These elements are depicted below.

    PNG
    media_image4.png
    426
    1126
    media_image4.png
    Greyscale

Fig 4- Art elements of Compound 2 of Claim 21



These art elements are:
The CAIX-binding moiety (taught by Krall)
A peptidic spacer
A maleimidocaproyl-valine-citrulline linker with a para-amino benzyl alcohol moiety linker (mc-vc-PABC linker)
The cytotoxic drug (a dolastatin; taught by Krall)
 	The combined teachings of Krall and Rekers do teach art elements 1 and 4 but do not teach the mc-vc-PABC linker or the peptidic spacer. 
	Vlahov teaches of the following peptidic spacer:

    PNG
    media_image5.png
    229
    323
    media_image5.png
    Greyscale

Fig. 5- Peptidic spacer of Vlahov (Vlahov, Fig. 3).
	Vlahov teaches that this spacer is commonly used in SMDCs because of two beneficial chemical features: 1) the aspartic acid and arginine residues help improve the overall water solubility of the final SMDC construct and 2) the terminal cystine comprises a thiol group that can serve as the site of attachment for a cleavable linker system (Vlahov, p 1359, ¶ 11).  
	
Jain teaches of a common mc-vc-PABC linker used in antibody drug conjugates.  This linker is depicted below: 


    PNG
    media_image6.png
    616
    783
    media_image6.png
    Greyscale

Fig. 6- mc-vc-PABC-MMAE of Jain (Jain, Fig. 5)
	Jain teaches that once inside the cell, the valine-citrulline bond is cleaved by the enzyme Cathespin B followed by 1,6-elimination of the PABC group, resulting in free cytotoxic payload, a dolastatin, inside the cell (Jain, Fig. 5).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the CAIX targeting moiety and cytotoxic drug of Krall with the peptidic spacer of Vlahov and the mc-vc-PABC linker of Jain.  The net result of this combination would be a SMDC represented by the formula B-S-L-D, where B is the CAIX binding moiety taught by Krall, D is the cytotoxic dolastatin taught by Krall, S is the peptidic spacer taught by Vlahov and L is the mc-vc-PABC linker taught by Jain.  One of ordinary skill in the art would be motivated to include the peptidic spacer of Vlahov in order to 1) improve SMDC water solubility and 2) utilize the terminal thiol point of attachment for the maleimide (thiol-reactive) linker.  One of ordinary skill in the art would be motivated to include the mc-vc-PABC linker of Jain in order to have a linker capable of selectively releasing the cytotoxic dolastatin once inside the CAIX expressing tumor cell.  The net result of the combination of all of these art elements would be Compound 2 of claim 21.  One of ordinary skill in the art would have a reasonable expectation of success combining the CAIX targeting moiety and cytotoxic drug of Krall with the peptidic spacer of Vlahov and the mc-vc-PABC linker of Jain because each art element has been taught to perform its desired function in the prior art. 
Response to Arguments
	Applicant argues that Vlahov does not teach the moiety being capable of binding to CAIX nor an antibody or antibody fragment targeting the ED-B domain of fibronectin conjugated to IL2 of claim 1.  Applicant argues that Jain does not teach the moiety being capable of binding to CAIX nor an antibody or antibody fragment targeting the ED-B domain of fibronectin conjugated to IL2 of claim 1.  Applicant argues that the references cited do not teach or suggest a motivation to combine the same or similar elements as claimed to arrive at the present invention.  Applicant takes issue with Examiner’s analysis that there are four main parts of the compound of claim 21.  Applicant insists that “there is a fifth large portion of the molecule: (emphasis added by Applicant) 
an immunocytokine comprising:
An antibody or antibody fragment targeting the ED-B domain of fibronectin conjugated to
Interleukin 2”
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s last point, the immunocytokine is not a “fifth large portion of the molecule” as argued by the applicant.  Claim 1 is drawn toward a composition comprising the CAIX targeting SMDC and the L19-IL2 immunocytokine.  The composition is a mixture of two molecules: the CAIX targeting SMDC and the L19-IL2 immunocytokine.  The reasons for why combining the CAIX targeting SMDC and the L19-IL2 immunocytokine is a prima facie obvious combination are discussed in the “response to arguments” section above. 
Regarding Applicant’s argument on suggestions and motivations, The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  The pertinent rationale in the instant case is (A) Combining prior art elements according to known methods to yield predictable results. 
The motivation for the inclusion of the CAIX-binding moiety is to bind to cancer cells expressing CAIX (Krall, Abstract) and the inclusion of the MMAE is to serve as a drug moiety that is a suitably cytotoxic agent for delivery to the cancer cells (Krall, Abstract). 
Regarding Vlahov
The peptidic spacer of Vlahov was taught by Vlahov in the context of SMDCs in general.
“Vlahov teaches that this [peptidic] spacer is commonly used in SMDCs because of two beneficial chemical features: 1) the aspartic acid and arginine residues help improve the overall water solubility of the final SMDC construct and 2) the terminal cystine comprises a thiol group that can serve as the site of attachment for a cleavable linker system (Vlahov, p 1359, ¶ 11)”.  
	The peptidic spacer of Vlahov is a known prior art element, commonly used to enhance the water solubility of SMDCs as well as to provide a terminal cystine to attach a cleavable linker and it can be combined with the SMDC using known methods. The results are also predictable: the peptidic spacer will increase the water solubility of the CAIX targeting SMDC and it will provide a terminal cystine to attach a cleavable linker.  
Regarding Jain
Figure 5 from Jain:

    PNG
    media_image6.png
    616
    783
    media_image6.png
    Greyscale

The caption for Fig. 5 of Jain reads: “A common structure for MMAE linkage has been the use of “mc” attached to a protease recognition sequence of valine-citrulline (vc), which in turn is attached to a para-amino-benzyl alcohol (self immolative moiety).”  
	The cleavable linker of Jain is also a known prior art element and it can be combined with the CAIX targeting SMDC using known methods (e.g. the terminal cystine in the peptidic spacer of Vlahov).  The results of adding the cleavable linker element of Jain are also predictable: Cathepsin B will recognize the valine-citrulline moiety and cut at the indicated site.  After that, the PABC moiety will undergo spontaneous 1,6 elimination and the result will be free MMAE.  

Conclusion
Claims 1-2, 4, 6, 8, 10-11, 13, 15, 18-22, 30 and 37-38 are rejected.
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643